December 28, 2012




                                JUDGMENT

                The Fourteenth Court of Appeals
                     DON GRIJALVA-LEWIS, Appellant

NO. 14-12-00135-CR
NO. 14-12-00136-CR
NO. 14-12-00137-CR                         V.

                      THE STATE OF TEXAS, Appellee


                    ________________________________

     This cause was heard on the transcript of the records of the court below.
Having considered the records, this Court holds that there was no error in the
judgments. The Court orders the judgments AFFIRMED.
     We further order appellant pay all costs expended in the appeals.
     We further order this decision certified below for observance.